Citation Nr: 0716898	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-01 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for right foot 
hallux valgus with sesamoiditis prior to June11, 2005, and to 
an evaluation in excess of 10 percent for right foot hallux 
valgus with sesamoiditis and Morton's neuroma from June 11, 
2005.

2.  Entitlement to a compensable evaluation for left foot 
hallux valgus with sesamoiditis and fracture of the little 
toe prior to June 11, 2005, and to an evaluation in excess of 
10 percent for left foot hallux valgus with sesamoiditis, 
Morton's neuroma and fracture of the little toe from June 11, 
2005. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to April 1975 
and from August 1977 to October 1994. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee 
that denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran's right foot disability was asymptomatic on 
examination and not shown to be productive of functional 
impairment prior to June 11, 2005, and was shown to be 
productive of pain on examination as of June 11, 2005, but 
was not productive of a moderately severe foot disability. 

2.  The veteran's left  foot disorder was asymptomatic on 
examination and not shown to be productive of functional 
impairment prior to June 11, 2005, and was shown to be 
productive of pain on examination as of June 11, 2005, but 
was not productive of a moderately severe foot disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right foot 
hallux valgus with sesamoiditis prior to June11, 2005, and to 
an evaluation in excess of 10 percent for right foot hallux 
valgus with sesamoiditis and Morton's neuroma from June 11, 
2005 have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5279 & 5280 (2006).  

2.  The criteria for a compensable evaluation for left foot 
hallux valgus with sesamoiditis and fracture of the little 
toe prior to June 11, 2005, and to an evaluation in excess of 
10 percent for left foot hallux valgus with sesamoiditis, 
Morton's neuroma and fracture of the little toe from June 11, 
2005 have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5279 & 5280 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letter from the RO to 
the veteran dated in October 2002 and March 2005.  While this 
notice does not provide any information concerning the 
effective date that could be assigned should an increased 
evaluation be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's decisions, the 
veteran is not prejudiced by the failure to provide him that 
further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the evaluations 
assigned for the disabilities of his feet prior to and after 
June 11, 2005 do not accurately reflect the severity of those 
disabilities.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a.  For VA 
purposes, normal dorsiflexion and plantar flexion of the 
ankle is from 0 to 20 degrees, and from 0 to 45 degrees, 
respectively.  38 C.F.R. § 4.71a, Plate II.  Normal inversion 
of the foot is from 0 to 30 degrees, and normal eversion is 
from 0 to 20 degrees.

Evaluations prior to June 11, 2005

The veteran's foot disabilities have been rated under 
Diagnostic Code 5280 prior to June 11, 2005.  Under 
Diagnostic Code 5280, for hallux valgus, a maximum 10 percent 
rating is warranted for severe hallux valgus, if equivalent 
to amputation of the great toe, or with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

The veteran's left foot could also be rated under Diagnostic 
Code 5284 for other foot injuries which assigns a 10 percent 
rating for a moderate foot injury, a 20 percent rating for a 
moderately severe foot injury, and a 30 percent rating for a 
severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

A VA examination performed in December 2002 to assess the 
severity of the veteran's foot disabilities disclosed that 
the examiner described the feet as within normal limits 
bilaterally, but noted that the veteran had bilateral hallux 
valgus.  The first through fifth digits of both feet were 
completely within normal limits.  There was no tenderness and 
no bunions or scars.  There was no limitation of motion of 
the toes.  The impression following the examination was 
bilateral hallux valgus with sesamoiditis.

Based on the evidence, the Board does not find that a 
compensable evaluation for either foot is warranted.  There 
is simply no evidence of severe hallux valgus, or of 
symptomatology that would be the equivalent of amputation of 
the great toe, or with resection of the metatarsal head.  
Thus a higher rating under this code is not warranted for 
either foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  
Likewise, based on the evidence cited above, there is no 
clinical evidence of a moderate foot injury to warrant a 10 
percent rating under Diagnostic Code 5284 for either the left 
or right foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
On examination the veteran's feet were essentially 
asymptomatic and were not shown to be productive of any 
functional impairment.  Additionally, as there is no evidence 
of functional impairment due to pain on motion, a higher 
rating under Deluca is not warranted.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
such, a compensable evaluation prior to June 11, 2005 is not 
warranted.

Evaluations from June 11, 2005

The veteran was afforded an additional VA examination in June 
2005 which noted the veteran's complaints of pain with 
walking and inability to stand for longer than 30 minutes.  
He indicated that pain was located mainly over the first toe 
and in the ball of his foot as well as numbness over the top 
of both feet.  It was noted that he received injections with 
lidocaine type products for Morton's neuroma which was 
present in both feet in the third interspace.  Use of shoe 
inserts helped with his foot pain, which occurred when he was 
on his feet and woke him up from sleep.  The pain was 
described as a sharp pain or a throbbing pain which flared-up 
4-5 times a week and after being on his feet for several 
hours.  The veteran did not use crutches, a brace, or a cane.  

On examination, the examiner noted mild pain to palpation of 
both feet over the first metatarsophalangeal joint.  The 
veteran had hallux valgus bilaterally, first through fifth 
digits had a normal range of motion, and he was missing the 
toenail on his right big toe.  The diagnosis was right foot 
hallux valgus with sesamoiditis, and left foot hallux valgus 
with sesamoiditis and a history of a fracture of the little 
toe.   

At a VA examination conducted in July 2005 the veteran 
indicated that he experienced painful standing and walking 
associated with Morton's neuroma.  He also indicated dorsal 
numbness and tingling extending to his anterior shin.  He 
reported flare-ups when standing for a very long time. On 
examination, the veteran had 0-20 degrees of dorsiflexion and 
0-45 degrees plantar flexion bilaterally and hallux valgus 
bilaterally.  The examiner noted Morton's sign was positive 
bilaterally which was achieved by squeezing the forefoot 
eliciting significant pain over the third digital space.  The 
diagnosis was Morton's neuroma and it was noted that his 
ability to stand for long periods of time and walk were 
limited by pain.   The examiner concluded that Morton's 
sesamoiditis was most likely caused by or the result of 
hallux valgus and/or chronic sesamoiditis.  

Morton's disease, which the examiner indicated was related to 
the veteran service connected disability, is evaluated under 
Diagnostic Code 5279.  Under Diagnostic Code 5279, a maximum 
10 percent rating is warranted for unilateral or bilateral 
anterior metatarsalgia (Morton's disease).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279. 

Based on the June and July 2005 VA examinations the RO 
increased the evaluation for each foot to 10 percent.  Those 
examinations represented the first clinical evidence of 
Morton's disease, as well as the first clinical or objective 
evidence of pain of the feet.

While the veteran has Morton's disease, the Board finds that 
a higher rating under Diagnostic Code 5279 (for Morton's 
disease) is not warranted as the veteran is already in 
receipt of the maximum scheduler evaluation allowed under 
that code.  Additionally, a higher rating under Diagnostic 
Code 5284 is not warranted as there is no clinical evidence 
of a moderately severe foot injury.  On examination, the 
veteran had normal range of motion in all digits of the foot 
also had full range of motion in dorsiflexion and plantar 
flexion.  Even taking into account of the veteran's history 
of a fracture of the little toe of the left foot and missing 
toenail of the right big toe, the Board finds that the 
veteran's overall disability picture for both feet is no more 
than moderate. 

Additionally, the Board notes the veteran's report of flare-
ups 4-5 times a week after being on his feet for several 
hours and pain limiting his ability to stand for long periods 
of time and to walk.   However, in terms of functional 
limitations attributable to the veteran's foot disorders, the 
Board does not find adequate pathology or symptoms that would 
warrant a higher evaluation given the description of the foot 
pain as mild and the motion of the toes and foot on 
examination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therefore, an evaluation in 
excess of 10 percent for each foot from June 11, 2005 is not 
shown to be warranted.


ORDER

A compensable evaluation for right foot hallux valgus with 
sesamoiditis prior to June11, 2005, and to an evaluation in 
excess of 10 percent for right foot hallux valgus with 
sesamoiditis and Morton's neuroma from June 11, 2005 is 
denied.  

A compensable evaluation for left foot hallux valgus with 
sesamoiditis and fracture of the little toe prior to June 11, 
2005, and to an evaluation in excess of 10 percent for left 
foot hallux valgus with sesamoiditis, Morton's neuroma and 
fracture of the little toe from June 11, 2005 is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


